Title: To George Washington from Abraham Skinner, 6 August 1781
From: Skinner, Abraham
To: Washington, George


                        
                            Sir,
                            Camp 6th Augt 1781
                        
                        At an Interview with the British Commissary of Prisoners a few days since, I have agreable to your
                            Excellency’s Commands demanded of him the Payment of the ballance of Privates due to us, I have inclosed for your perusal
                            Copies of my Letter to him on this Subject, and his answer thereto: from the best information I can procure, the number of
                            Prisoners now in the Enemy’s possession at New York amounts to near 200, of which near one half are Citizens taken without
                            Arms.
                        The Enemy Seem exceedingly desirous to have all their Officers in our possession, Exchanged, and for this
                            purpose have made the inclosed proposal, which I shall be happy to explain whenever Your Excellency thinks proper. I am
                            with the highest respect Your Excellency’s Mo. Obt Hble servt
                        
                            Abm Skinner
                            Commy Genl Priso

                        
                     Enclosure
                                                
                            
                                Sir
                                Elizabethtown 1st August 1781.
                            
                            I beg leave to make the aforegoing proposal of a General Exchange of Prisoners in the manner it now
                                stands stated, which I am ready to ratify on my part, should it be agreable to you & if you choose to have the
                                balance of three hundred and thirteen Privates due to you omitted; I have no objection, as they may be accounted for
                                in another manner hereafter.
                            
                                Joshua Loring
                                Com. Genl Prisoners
                            
                            
                                (Copy)
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                 Augt 1st 1781
                            
                            I am free to acknowledge the ballance of Privates due to you as per Account Settled this day, and should
                                not hesitate to send out every private man of yours now in our Possession to be applied as far as they wou’d go to the
                                Payment of this Debt, but that these Prisoners were taken by a Corps of Refugees Commanded by Colonel DeLancy who has
                                a number of Prisoners in your hands, a List of whom was delivered you in May last for the purpose of their being sent
                                into New York when I promised to send out whatever of your Prisoners might be remaining, and which I now repeat
                                notwithstanding you are indebted to us four hundred and forty three Privates on the Capitulation of the Cedars which
                                you cannot in Justice any longer delay accounting for. I am with due respect Sir your mo. Obt & Mo. Humble
                                Servt
                            
                                Josa Loring
                                Commissary Genl Priso
                            
                            
                                (Copy)
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Elizabeth Town 1st Augt 1781
                            
                            As it appears from an Adjustment of our Accounts of Privates this day, that there is a Ballance of three
                                hundred & thirteen Men due from you, 271 of which were due the 1st of March last; I am in the most explicit
                                manner to demand of you the reason of the detention of the Prisoners now in your possession and that you will state
                                those reasons in Writing.
                            I have wrote you several times on this Subject and am much surprized you have not sent out the Private
                                Prisoners you have, in part payment of your Debt, especially when we have sent in your Men agreable to Stipulation and
                                were to receive a like return from you. I am Sr Your Mo. Obt Hble St
                            
                                Abm Skinner
                                Commy Genl of Priso
                            
                            
                                (Copy)
                            
                        
                        
                    